DETAILED ACTION

 	This communication is in response to the application filed on 07/05/2022.
 	After a thorough search and examination of the present application and in light of the prior art made of record, double patenting review, applicant's amendment and the examiner's amendment stated below, claims 1-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In view of the applicant amendment filed on 07/05/2022 all rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant attorney Gregory Maurer on Sep. 06, 2022 (Please see the Examiner Initiated Interview Summary for detailed interview discussion). 


AMENDMENTS TO THE CLAIMS

In the Claims:

Please amend Claims 18-20 as follows:


18. (Currently Amended) The non-transitory computer program product of claim 17, wherein the operations further comprise: calculating effective counts for the first class and effective counts for the second class by applying a time decay factor to a number of historical counts for each such class within the dictionary.  

19. (Currently Amended) The non-transitory computer program product of claim 18, wherein the dictionary is a multilevel dictionary having at least two levels, a first of the levels taking priority over a second of the levels when there are conflicting classifications between the levels.  

20. (Currently Amended) The non-transitory computer program product of claim 19, wherein the providing data comprises: causing the data characterizing the classifying to be displayed in an electronic visual display, loading the data characterizing the classifying into memory, storing the data characterizing the classifying in physical persistence, or transmitting the data characterizing the classifying to a remote computing system.


REASONS FOR ALLOWANCE 
 The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 9, & 17. More specifically, the prior art of record does not specifically suggest  receiving data specifying a term generated by user input in a graphical user interface; looking up the term in a dictionary in which there are multiple classes for terms; classifying the term based on a first class having a top ranked effective count for the term within the dictionary when a ratio of the first class relative to a second class having a second ranked effective count for the term in the dictionary is above a pre-defined threshold; classifying the term using a machine learning model when the ratio of the first class relative to the second class is below the pre-defined threshold; and providing data characterizing the classifying.
Dependent claims 2-8, 10-16, & 18-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suraqui et al discloses US 2006/0176283 A1 Finger Activated Reduced Keyboard and
A Method for Performing Text Input.
Suraqui et al discloses US 2006/0028450 A1 Finger Activated Reduced Keyboard and A Method for Performing Text Input.
Itoh al discloses US 2004/0186706 A1 Document Translation System, Has Translation
Unit Translating Noun Phrase to Generate Its Translation, And Registration Unit
Registering Phrase and Translation on Categorized Dictionary.
Sheppard II discloses US 5820386 Interactive Educational Apparatus and Method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166